Case 5:17-cv-00002-JGB-KK Document 49-17 Filed 10/11/18 Page 1 of 39 Page ID
                                  #:2457




            Exhibit Q




                                                                   MCH - 000545
Case 5:17-cv-00002-JGB-KK Document 49-17 Filed 10/11/18 Page 2 of 39 Page ID
                                  #:2458




                                                                   MCH - 000546
Case 5:17-cv-00002-JGB-KK Document 49-17 Filed 10/11/18 Page 3 of 39 Page ID
                                  #:2459




                                                                   MCH - 000547
Case 5:17-cv-00002-JGB-KK Document 49-17 Filed 10/11/18 Page 4 of 39 Page ID
                                  #:2460




                                                                   MCH - 000548
Case 5:17-cv-00002-JGB-KK Document 49-17 Filed 10/11/18 Page 5 of 39 Page ID
                                  #:2461




                                                                   MCH - 000549
Case 5:17-cv-00002-JGB-KK Document 49-17 Filed 10/11/18 Page 6 of 39 Page ID
                                  #:2462




                                                                   MCH - 000550
Case 5:17-cv-00002-JGB-KK Document 49-17 Filed 10/11/18 Page 7 of 39 Page ID
                                  #:2463




                                                                   MCH - 000551
Case 5:17-cv-00002-JGB-KK Document 49-17 Filed 10/11/18 Page 8 of 39 Page ID
                                  #:2464




                                                                   MCH - 000552
Case 5:17-cv-00002-JGB-KK Document 49-17 Filed 10/11/18 Page 9 of 39 Page ID
                                  #:2465




                                                                   MCH - 000553
Case 5:17-cv-00002-JGB-KK Document 49-17 Filed 10/11/18 Page 10 of 39 Page ID
                                   #:2466




                                                                   MCH - 000554
Case 5:17-cv-00002-JGB-KK Document 49-17 Filed 10/11/18 Page 11 of 39 Page ID
                                   #:2467




                                                                   MCH - 000555
Case 5:17-cv-00002-JGB-KK Document 49-17 Filed 10/11/18 Page 12 of 39 Page ID
                                   #:2468




                                                                   MCH - 000556
Case 5:17-cv-00002-JGB-KK Document 49-17 Filed 10/11/18 Page 13 of 39 Page ID
                                   #:2469




                                                                   MCH - 000557
Case 5:17-cv-00002-JGB-KK Document 49-17 Filed 10/11/18 Page 14 of 39 Page ID
                                   #:2470




                                                                   MCH - 000558
Case 5:17-cv-00002-JGB-KK Document 49-17 Filed 10/11/18 Page 15 of 39 Page ID
                                   #:2471




                                                                   MCH - 000559
Case 5:17-cv-00002-JGB-KK Document 49-17 Filed 10/11/18 Page 16 of 39 Page ID
                                   #:2472




                                                                   MCH - 000560
Case 5:17-cv-00002-JGB-KK Document 49-17 Filed 10/11/18 Page 17 of 39 Page ID
                                   #:2473




                                                                   MCH - 000561
Case 5:17-cv-00002-JGB-KK Document 49-17 Filed 10/11/18 Page 18 of 39 Page ID
                                   #:2474




                                                                   MCH - 000562
Case 5:17-cv-00002-JGB-KK Document 49-17 Filed 10/11/18 Page 19 of 39 Page ID
                                   #:2475




                                                                   MCH - 000563
Case 5:17-cv-00002-JGB-KK Document 49-17 Filed 10/11/18 Page 20 of 39 Page ID
                                   #:2476




                                                                   MCH - 000564
Case 5:17-cv-00002-JGB-KK Document 49-17 Filed 10/11/18 Page 21 of 39 Page ID
                                   #:2477




                                                                   MCH - 000565
Case 5:17-cv-00002-JGB-KK Document 49-17 Filed 10/11/18 Page 22 of 39 Page ID
                                   #:2478




                                                                   MCH - 000566
Case 5:17-cv-00002-JGB-KK Document 49-17 Filed 10/11/18 Page 23 of 39 Page ID
                                   #:2479




                                                                   MCH - 000567
Case 5:17-cv-00002-JGB-KK Document 49-17 Filed 10/11/18 Page 24 of 39 Page ID
                                   #:2480




                                                                   MCH - 000568
Case 5:17-cv-00002-JGB-KK Document 49-17 Filed 10/11/18 Page 25 of 39 Page ID
                                   #:2481




                                                                   MCH - 000569
Case 5:17-cv-00002-JGB-KK Document 49-17 Filed 10/11/18 Page 26 of 39 Page ID
                                   #:2482




                                                                   MCH - 000570
Case 5:17-cv-00002-JGB-KK Document 49-17 Filed 10/11/18 Page 27 of 39 Page ID
                                   #:2483




                                                                   MCH - 000571
Case 5:17-cv-00002-JGB-KK Document 49-17 Filed 10/11/18 Page 28 of 39 Page ID
                                   #:2484




                                                                   MCH - 000572
Case 5:17-cv-00002-JGB-KK Document 49-17 Filed 10/11/18 Page 29 of 39 Page ID
                                   #:2485




                                                                   MCH - 000573
Case 5:17-cv-00002-JGB-KK Document 49-17 Filed 10/11/18 Page 30 of 39 Page ID
                                   #:2486




                                                                   MCH - 000574
Case 5:17-cv-00002-JGB-KK Document 49-17 Filed 10/11/18 Page 31 of 39 Page ID
                                   #:2487




                                                                   MCH - 000575
Case 5:17-cv-00002-JGB-KK Document 49-17 Filed 10/11/18 Page 32 of 39 Page ID
                                   #:2488




                                                                   MCH - 000576
Case 5:17-cv-00002-JGB-KK Document 49-17 Filed 10/11/18 Page 33 of 39 Page ID
                                   #:2489




                                                                   MCH - 000577
Case 5:17-cv-00002-JGB-KK Document 49-17 Filed 10/11/18 Page 34 of 39 Page ID
                                   #:2490




                                                                   MCH - 000578
Case 5:17-cv-00002-JGB-KK Document 49-17 Filed 10/11/18 Page 35 of 39 Page ID
                                   #:2491




                                                                   MCH - 000579
Case 5:17-cv-00002-JGB-KK Document 49-17 Filed 10/11/18 Page 36 of 39 Page ID
                                   #:2492




                                                                   MCH - 000580
Case 5:17-cv-00002-JGB-KK Document 49-17 Filed 10/11/18 Page 37 of 39 Page ID
                                   #:2493




                                                                   MCH - 000581
Case 5:17-cv-00002-JGB-KK Document 49-17 Filed 10/11/18 Page 38 of 39 Page ID
                                   #:2494




                                                                   MCH - 000582
Case 5:17-cv-00002-JGB-KK Document 49-17 Filed 10/11/18 Page 39 of 39 Page ID
                                   #:2495




                                                                   MCH - 000583
